Order entered June 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00343-CV

                           IN THE INTEREST OF N.T., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-04-10316-Z

                                            ORDER
       This accelerated appeal from a decree terminating Mother’s parental rights was filed

March 2, 2015. The clerk’s record was timely filed March 16, 2015. The twenty-nine volume

reporter’s record was filed May 27, 2015.

       Based on the filing date of the reporter’s record, Mother’s brief was due June 16, 2015.

See TEX. R. APP. P. 38.6(a). Asserting she has been working on another appellate brief and has

not had adequate time to prepare a quality brief for Mother, appellate counsel seeks a thirty-day

extension of time to file Mother’s brief. Although the record is voluminous, we are required in

an appeal of a suit for termination of the parent-child relationship to ensure the appeal is brought

to final disposition, so far as reasonably possible, within 180 days of the filing of the notice of

appeal. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app

(West 2013).   Accordingly, to ensure we meet this deadline, we GRANT appellant’s motion for
additional time to the extent we ORDER the brief be filed no later than July 6, 2015. We

caution counsel that no further extensions will be granted absent exigent circumstances.


                                                    /s/     DOUGLAS S. LANG
                                                            PRESIDING JUSTICE